  Case: 4:20-cv-01874-SRC Doc. #: 6 Filed: 05/25/21 Page: 1 of 12 PageID #: 28




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

CAROLYN DUNCAN,                                   )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )           No. 4:20-cv-01874-SRC
                                                  )
CAPITAL ONE BANK, et al.,                         )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on the motion of plaintiff Carolyn Duncan for leave to

commence this civil action without prepayment of the required filing fee. (Docket No. 2). Having

reviewed the motion and the financial information submitted in support, the Court finds that it

should be granted. See 28 U.S.C. § 1915(a)(1). Additionally, for the reasons discussed below, the

Court directs plaintiff to file an amended complaint and appoints counsel for the limited purpose

of assisting plaintiff with drafting her amended complaint.

                                Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e)(2), the Court must dismiss a complaint filed in forma pauperis

if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. To state a

claim, a plaintiff must demonstrate a plausible claim for relief, which is more than a “mere

possibility of misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. at 678. Determining whether

a complaint states a plausible claim for relief is a context-specific task that requires the reviewing

court to draw upon judicial experience and common sense. Id. at 679. The court must “accept as
  Case: 4:20-cv-01874-SRC Doc. #: 6 Filed: 05/25/21 Page: 2 of 12 PageID #: 29




true the facts alleged, but not legal conclusions or threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements.” Barton v. Taber, 820 F.3d 958, 964 (8th Cir.

2016). See also Brown v. Green Tree Servicing LLC, 820 F.3d 371, 372-73 (8th Cir. 2016) (stating

that court must accept factual allegations in complaint as true, but is not required to “accept as true

any legal conclusion couched as a factual allegation”).

       When reviewing a pro se complaint under § 1915(e)(2), the Court must give it the benefit

of a liberal construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). A “liberal construction”

means that if the essence of an allegation is discernible, the district court should construe the

plaintiff’s complaint in a way that permits his or her claim to be considered within the proper legal

framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015). However, even pro se complaints

are required to allege facts which, if true, state a claim for relief as a matter of law. Martin v.

Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980). See also Stone v. Harry, 364 F.3d 912, 914-15 (8th

Cir. 2004) (stating that federal courts are not required to “assume facts that are not alleged, just

because an additional factual allegation would have formed a stronger complaint”). In addition,

affording a pro se complaint the benefit of a liberal construction does not mean that procedural

rules in ordinary civil litigation must be interpreted so as to excuse mistakes by those who proceed

without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                          The Complaint

       Plaintiff is a self-represented litigant who lives in Barton County, Missouri. She brings this

civil action pursuant to the Fair Credit Reporting Act (FCRA), 15 U.S.C. § 1681, et seq. (Docket

No. 1 at 2). Her complaint names six defendants: (1) Capital One Bank; (2) US Bank; (3) Experian;

(4) Equifax; (5) Transunion; and (6) Innovis Data Solutions. (Docket No. 1 at 1). Plaintiff states




                                                  2
  Case: 4:20-cv-01874-SRC Doc. #: 6 Filed: 05/25/21 Page: 3 of 12 PageID #: 30




that all six defendants “did business with [her] in this state through mail means.” (Docket No. 1 at

2).

       In the complaint, plaintiff asserts that the FCRA imposes requirements upon credit

reporting agencies (CRAs) to “employ reasonable procedures designed to assure the maximum

possible accuracy of the information they report.” (Docket No. 1 at 3). She further states that in

March and April 2020, she “disputed an inaccuracy reported in…several credit bureau reports,”

stemming “from fraudulent transactions associated with an address in Pennsylvania.” (Docket No.

1 at 4). Plaintiff provides no further factual enhancement as to what information was purportedly

inaccurate.

       Plaintiff alleges that she “reported to all necessary credit bureaus by their necessary

procedures…that she had never been associated with certain addresses.” However, the bureaus “all

reported verifying that this fact was true.” Plaintiff also states that “she challenged hard inquiry

permissions…that she had not given, as well as the authenticity, validity, and existence of debts

and amounts claimed and reported on the credit reports.”

       According to plaintiff, all the credit reporting bureaus addressed the “harmful and

inaccurate activity reports.” Nevertheless, plaintiff claims that the records have not been “quickly

and timely deleted in [compliance] with time limits and proscriptions set forth by statute.” (Docket

No. 1 at 5).

       On October 10, 2020, plaintiff noticed that her credit score “had dropped nearly 200

points.” She attributed this drop to defendants putting “inaccurate, stale, and unverified info back

onto and into [her] credit file.” Plaintiff states that she “called and wrote to them immediately,”

trying to clear the problem “before it ruined business dealings and prospective business




                                                 3
  Case: 4:20-cv-01874-SRC Doc. #: 6 Filed: 05/25/21 Page: 4 of 12 PageID #: 31




arrangements, credit extension, and loans that [she] was seeking at the time.” She does not indicate

which of the defendants she specifically contacted.

       Plaintiff asserts that “[t]hey finally indicated…that they do not know why all of the

unverifiable information…was put back on the report or in the file after it was reported as deleted.”

(Docket No. 1 at 5-6). She blames this for causing her economic injury.

       On October 29, 2020, plaintiff states that she “received a report/alert from” defendants,

which said “that a dispute or disputes was/were open.” (Docket No. 1 at 5). She asserts that she

was not the one to open this dispute or disputes.

       Plaintiff states that she had no other “remedy but to re-exhaust her complaint for correction

with” defendants. (Docket No. 1 at 6). She also filed a complaint with the Consumer Financial

Protection Bureau (CFPB). The CFPB allegedly “reported back” that it had “questioned”

defendants. Plaintiff asserts that the CFPB advised her that defendants had “verified the accuracy”

of the information which had caused her credit score to drop. She claims, however, that “none of

the so-called creditors could come forth within the time allotted to demonstrate accuracy or non-

violation” of Regulation Z of the Truth in Lending Act.

       From October to November, plaintiff asserts that she lost “potential credit accounts, loans,

and business dealings [for] which she needed her credit score to be 700 or better.” She also

“believes that much of the information that” defendants have “verified as inaccurate, incomplete,

[and] unverifiable” has been “removed.” However, plaintiff alleges that this was not done in a

timely manner, “in violation of the statute and letter of the law.”

       Plaintiff concludes her complaint by suggesting that if defendants “show that the negative

impact information has now been deleted,” she “will voluntarily dismiss any lodged complaint




                                                    4
    Case: 4:20-cv-01874-SRC Doc. #: 6 Filed: 05/25/21 Page: 5 of 12 PageID #: 32




without any admission of guilt and without collecting or seeking further damages.” (Docket No. 1

at 7). Barring that, she is seeking $100,000 in damages.

        Attached to the complaint is an affidavit and two exhibits, marked “A” and “B.” The Court

will treat these attachments as part of the pleadings. See Fed. R. Civ. P. 10(c) (“A copy of a written

instrument that is an exhibit to a pleading is part of the pleading for all purposes”). See also Pratt

v. Corrections Corp. of America, 124 Fed. Appx. 465, 466 (8th Cir. 2005) (explaining that “the

district court was required to consider the allegations not only in [plaintiff’s] pro se complaint, but

also in his motion to amend, his response to defendants’ motion to dismiss, and the attachments to

those pleadings”).

        Exhibit A is titled “Credit Disparagement Warning Notice – Cease and Desist Notice (Final

Demand).” (Docket No. 1-2 at 1). It is addressed to Experian, Equifax, Transunion, Innovis Data

Solutions, Credit Karma, and Dunn and Bradstreet, as well as six “unknown” creditors. (Docket

No. 1-2 at 1-2). In the exhibit, plaintiff begins by acknowledging that her “investigator may have

made a mistake about these specific accounts,” and that she will not stop paying them or cancel

them. (Docket No. 1-2 at 2). However, she seeks “the opportunity to review the debt.” Plaintiff

also offers to “satisfy the outstanding balance” by assigning a whole life insurance policy.

        After this introduction, plaintiff goes on to state that she “contacted a specialist that [she]

knew through friends and SEC investigators that [she] is friendly with.” (Docket No. 1-2 at 3).

This “specialist” evidently “suggested to [plaintiff] that there were indications that the contracts

underlying the obligations reporting as negative reports and history on [her] credit reports…had

been securitized[,] possibly for CUSIP and STRIPS registrations.” 1 Plaintiff asserts that she is


1
  CUSIPS refers to Committee on Uniform Securities Identification Procedures. “A CUSIP number is a unique nine-
character alpha/numeric code to a security by Standard and Poor’s Corporation.” COR Clearing, LLC v. Calissio
Resources Group, Inc., 2017 WL 5157607, at *4 (D. Neb. 2017). STRIPS refers to Separate Trading of Registered
Interest and Principal Securities.

                                                      5
  Case: 4:20-cv-01874-SRC Doc. #: 6 Filed: 05/25/21 Page: 6 of 12 PageID #: 33




challenging her negative reports for this reason. She further demands that the entities identified in

her cease and desist notice stop “publishing negative information.” Later in the exhibit, plaintiff

requests that the named entities “verify” the authenticity of every charge, and to contact her to

“clarify the nature and current status of any obligation of payment or specific performance that

they are claiming against [her].” (Docket No. 1-2 at 5).

       Exhibit B appears to be a letter addressed to “all creditors.” (Docket No. 1-2 at 6). In the

letter, plaintiff states that due to the coronavirus, she is asking to “be given a moratorium and

deferral on paying any credit [card] bill during the next six months,” a period that may need to be

extended. Plaintiff explains that she is “not able to make the present payment,” and requests that

this not be treated as a delinquency, and that payment be deferred “without interest or penalty.”

Finally, plaintiff asks “that any negative remarks on [her] credit file…be fixed,” as “any delays”

were due to “unforeseeable consequences,” and were not her fault. (Docket No. 1-2 at 7).

                                             Discussion

       Plaintiff is a self-represented litigant who brings this civil action pursuant to the FCRA,

naming Capital One Bank, US Bank, Experian, Equifax, Transunion, and Innovis Data Solutions

as defendants. Because plaintiff is proceeding in forma pauperis, the Court has reviewed her

complaint pursuant to 28 U.S.C. § 1915. Based on that review, and for the reasons discussed below,

the complaint is subject to dismissal for failure to state a claim. However, plaintiff will be allowed

to file an amended complaint.

   A. Deficiencies in Complaint

       As previously noted, plaintiff purports to bring this case under the FCRA. Congress enacted

the FCRA “to address a need to insure that consumer reporting agencies exercise their grave

responsibilities with fairness, impartiality, and a respect for the consumer’s right to privacy.”



                                                  6
  Case: 4:20-cv-01874-SRC Doc. #: 6 Filed: 05/25/21 Page: 7 of 12 PageID #: 34




McIvor v. Credit Control Services, Inc., 773 F.3d 909, 915 (8th Cir. 2014). See also Poehl v.

Countrywide Home Loans, Inc., 528 F.3d 1093, 1096 (8th Cir. 2008) (explaining that the FCRA

“was enacted in 1970 to ensure fair and accurate credit reporting, promote efficiency in the banking

system, and protect consumer privacy”); and Hauser v. Equifax, Inc., 602 F.2d 811, 914 (8th Cir.

1979) (explaining that the FCRA is not meant to provide comprehensive regulation of the

consumer reporting industry, but instead establishes a broad minimum standard of reasonable

procedures that must be adopted by reporting agencies).

       The FCRA places responsibilities on both CRAs and those that furnish them with

information. McIvor, 773 F.3d at 915. It “has several mechanisms to protect consumer credit

information, some of which apply to credit reporting agencies while others apply to users of the

information provided by those agencies.” Poehl, 528 F.3d at 1096. Furthermore, the FCRA

“provides for recovery by a consumer upon a showing of willful or negligent failure to follow

reasonable procedures.” Hauser, 602 F.2d at 914.

       With regard to a claim against a CRA, when a consumer directly disputes a debt with a

credit reporting agency, the agency must “conduct a reasonable investigation to determine whether

the disputed information is inaccurate and record the current status of the disputed information, or

delete the item from the file” if it is “inaccurate, incomplete, or cannot be verified.” 15 U.S.C. §

1681i(a)(1)(A); 15 U.S.C. § 1681i(a)(5)(A). In other words, “if a consumer notifies a CRA of a

dispute regarding the completeness or accuracy of information contained in the consumer’s credit

report, the CRA is required to conduct a reasonable reinvestigation of the disputed information

and determine whether the information is inaccurate.” Ketsenburg v. ChexSystems, Inc., 2021 WL

963495, at *2 (E.D. Mo. Mar. 15, 2021).




                                                 7
  Case: 4:20-cv-01874-SRC Doc. #: 6 Filed: 05/25/21 Page: 8 of 12 PageID #: 35




        As to a furnisher of information, to state a claim for violation of the FCRA, “a plaintiff

must establish (1) a dispute regarding the accuracy or completeness of information from the CRA;

(2) notice of the dispute from the CRA to the furnisher; and (3) the furnisher’s failure to conduct

an investigation, correct any inaccuracies, or notify the CRA of the results of the investigation.”

Echols v. Cavalry Portfolio Services, LLC, 2021 WL 426255, at *2 (E.D. Mo. Feb. 8, 2021).

        Here, plaintiff has made allegations against various CRAs, including Experian, Equifax,

Transunion, and Innovis Data Solutions. She claims that they placed inaccurate information onto

her credit report, and did not remove it in a timely manner. The facts she has provided, however,

are insufficient to state a claim.

        To begin, in order to make out a prima facie violation of the FCRA, plaintiff must present

allegations showing that a CRA “prepared a report containing inaccurate information.” See Cahlin

v. General Motors Acceptance Corp., 936 F.2d 1151, 1156 (8th Cir. 1991). While plaintiff labels

the information contained in her credit reports as “inaccurate,” she provides no facts in support of

this contention. That is, there is no indication as to the nature of the debt she owed in the first

place, or any suggestion of what made it erroneous. Instead, she leaves these matters to the Court’s

speculation. Plaintiff’s attachments complicate matters, as she includes an acknowledgment that

she might “have made a mistake about these specific accounts,” and asks for a “deferral on paying

any credit card bill” for six months, thereby implying that she has already missed payments that

have appeared on her credit reports. In short, her allegations regarding any inaccuracies in her

credit reports are conclusory, and not sufficient to state a claim. See Neubauer v. FedEx Corp.,

849 F.3d 400, 404 (8th Cir. 2017) (“A pleading that offers labels and conclusions or a formulaic

recitation of the elements of a cause of action will not do”).




                                                  8
  Case: 4:20-cv-01874-SRC Doc. #: 6 Filed: 05/25/21 Page: 9 of 12 PageID #: 36




        Similarly, plaintiff has presented no facts indicating that procedures used by the CRAs

were unreasonable, or that they failed to conduct a reasonable reinvestigation of the disputed

information. Again, as above, plaintiff’s pleadings are conclusory in this regard, assuming that

defendants violated the FCRA without providing adequate factual support. For instance, plaintiff

states that the inaccurate reports were not “quickly and timely deleted in [compliance] with time

limits and proscriptions set forth by statute,” but provides no facts indicating the time-frame in

which this occurred.

        Furthermore, plaintiff tends to refer to all the CRA defendants as a group, without

delineating her interactions with each specific entity. For example, at one point, plaintiff states that

she called “them,” and then “spent over 2 hours to follow up.” This allegation provides no

indication as to which defendant she met by “them,” or with which defendant she spent two hours

“to follow up.” In other words, it is not clear whether she is referring to Experian, Equifax,

Transunion, or Innovis Data Solutions. This type of pleading, in which defendants are treated as

an undifferentiated group, is insufficient to provide each particular defendant with notice of what

they are accused of doing or not doing to harm plaintiff. See Topchian v. JPMorgan Chase Bank,

N.A., 760 F.3d 843, 848 (8th Cir. 2014) (“The essential function of a complaint under the Federal

Rules of Civil Procedure is to give the opposing party fair notice of the nature and basis or grounds

for a claim, and a general indication of the type of litigation involved”).

        As to Capital One and US Bank, they are not specifically mentioned at all in the body of

the complaint, despite being named as defendants. There are no allegations whatsoever regarding

what they did or did not do. Thus, plaintiff has failed to state a claim against them.




                                                   9
 Case: 4:20-cv-01874-SRC Doc. #: 6 Filed: 05/25/21 Page: 10 of 12 PageID #: 37




        For all these reasons, plaintiff has failed to state a claim under the FCRA. Because she is a

self-represented litigant, however, she will be given an opportunity to file an amended complaint

according to the instructions set forth below.

    B. Order to Amend

        Plaintiff should type or neatly print her amended complaint on the Court’s civil rights form,

which will be provided to her. See E.D. Mo. L.R. 2.06(A) (“All actions brought by self-represented

plaintiffs or petitioners should be filed on Court-provided forms”). If the amended complaint is

handwritten, the writing must be legible. In the “Caption” section of the Court-provided form,

plaintiff should clearly name each and every party she is intending to sue. See Fed. R. Civ. P. 10(a)

(“The title of the complaint must name all the parties”). If there is not enough room in the caption,

plaintiff may add additional sheets of paper. However, all the defendants must be clearly listed.

Plaintiff should fill out the complaint form in its entirety, and ensure that it is signed.

        In the “Statement of Claim” section, plaintiff should provide a short and plain statement of

the factual allegations supporting her claim. See Fed. R. Civ. P. 8(a). Plaintiff should put each

claim into a numbered paragraph, and each paragraph should be “limited as far as practicable to a

single set of circumstances.” See Fed. R. Civ. P. 10(b). Additional sheets of paper may be used.

Plaintiff should present factual allegations only, and avoid making any legal arguments.

        In structuring her amended complaint, plaintiff should begin by writing the defendant’s

name. In separate, numbered paragraphs under that name, plaintiff should write a short and plain

statement of the factual allegations supporting her claim against that specific defendant. If plaintiff

is suing more than one defendant, she should follow the same procedure for each defendant.

Plaintiff must provide specific allegations against each separate defendant. She cannot simply

make broad allegations against all the defendants as a group.



                                                  10
 Case: 4:20-cv-01874-SRC Doc. #: 6 Filed: 05/25/21 Page: 11 of 12 PageID #: 38




       Plaintiff is warned that the filing of an amended complaint completely replaces the

original complaint. This means that claims that are not re-alleged in the amended complaint will

be deemed abandoned. See In re Wireless Tel. Fed. Cost Recovery Fees Litig., 396 F.3d 922, 928

(8th Cir. 2005) (“It is well-established that an amended complaint supercedes an original complaint

and renders the original complaint without legal effect”).

       After receiving the amended complaint, the Court will review it pursuant to 28 U.S.C. §

1915. Plaintiff’s failure to make specific factual allegations against a defendant will result in the

dismissal of that defendant. If plaintiff fails to file an amended complaint on a Court-provided

form within thirty days in accordance with the instructions set forth herein, the Court will dismiss

this action without prejudice and without further notice to plaintiff.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma pauperis

(Docket No. 2) is GRANTED.

       IT IS FURTHER ORDERED that the Clerk of Court shall send to plaintiff a copy of the

Court’s civil complaint form.

       IT IS FURTHER ORDERED that plaintiff shall file an amended complaint on the Court-

provided form within thirty (30) days of the date of this order.

       IT IS FURTHER ORDERED that if plaintiff fails to file an amended complaint on the

Court-provided form within thirty (30) days of the date of this order, this action will be dismissed

without prejudice and without further notice. In an order to follow, the Court appoints counsel for

the limited purpose of assisting plaintiff with drafting her amended complaint. Appointed counsel

must contact Plaintiff within five (5) business days of appointment.




                                                 11
 Case: 4:20-cv-01874-SRC Doc. #: 6 Filed: 05/25/21 Page: 12 of 12 PageID #: 39




       IT IS FURTHER ORDERED that upon receipt of plaintiff’s amended complaint, the

Court will review it pursuant to 28 U.S.C. § 1915.

       Dated this 25th day of May, 2021.



                                                     _______________________________
                                                     STEPHEN R. CLARK
                                                     UNITED STATES DISTRICT JUDGE




                                               12
